UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2023



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKEY G. YOUNG,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(CA-00-907-7)


Submitted:   March 14, 2002                 Decided:   April 1, 2002


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rickey G. Young, Appellant Pro Se. Rick A. Mountcastle, OFFICE OF
THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Rickey G. Young seeks to appeal the district court’s order

granting the Government’s motion for a protective order.               We

dismiss the appeal for lack of jurisdiction because Young’s notice

of appeal was not timely filed.

       When the United States is a party to a civil action, the

parties are accorded sixty days after entry of the district court’s

final judgment or order to note an appeal, see Fed. R. App. P.

4(a)(1), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App.    P.   4(a)(6).      This   appeal   period   is   “mandatory   and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

       The district court’s order was entered on the docket on

November 20, 2000.      Young’s notice of appeal was filed on August 2,

2001.   Because Young failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                     2